Earl Warren: Number 54, United States, Petitioner, versus Dorothy Anne Stapf and B. T. Ware, Executors. Mr. Barnett.
Wayne G. Barnett: Mr. Chief Justice, may it please the Court. This is an estate tax case. It's here on certiorari to the United States Court of Appeals for the Fifth Circuit, involves two entirely separate questions and I will state the facts relevant to each in connection with the discussion of that question. Both questions are I think very simple one. The first question is whether the estate was entitled to a marital deduction and I think that question can be fairly stated as being whether it would be quest of property for surviving wife one condition that she conveys property of equal value to a testator's children qualified for marital deduction. Lowell H. Stapf, a resident of Texas died in 1953. He was survived by his wife. At the date of his death, he owned as in separate property real estate valued at $65,000. He and his wife together own as community property assets with the total value of $258,000. His will provided that all of his property, that is his separate property and his half of the community property were to go -- was to go to a trust for the children giving nothing to his wife unless she consented to allow all of the community property to pass according to the terms of the will. If she did so consent, she was then to receive one third of everything, one third of his separate property, plus one third of the community property.
Potter Stewart: Is she -- is she then to like to take under will what was (Inaudible)?
Wayne G. Barnett: She would take only her half of the community property and all of his property, his half of the community property plus his separate property would go to a trust for the children.
Potter Stewart: I think I understand. Under the Texas law, what statutory right to say a surviving spouse has?
Wayne G. Barnett: She is entitled to one-half of all the community property less one-half of the debts.
Potter Stewart: That --
Wayne G. Barnett: Of the community, yes.
Potter Stewart: And -- and --
Wayne G. Barnett: She would have taken -- let me give you the figures. In this case, had she not taken under the will, had she just stood on her rights, her ownership of community property, she would receive net $111,000 with the property.
William O. Douglas: As result of Texas law?
Wayne G. Barnett: As result Texas law, that is correct.
Arthur J. Goldberg: (Inaudible) --
Wayne G. Barnett: No, no. She would get only her half of community property less one-half of the community debts and that would net out to be $111,000. She, in fact, elected to comply with the will and to allow the property to pass under the will. Under the will, she received one-third of his separate property which is worth $22,000 and kept one-third of the community property which is worth $85,000, which totaled $107,000. That is by electing to take under the will, she in fact received $4000 less than she already owned by virtue of her half interest in the community property. So, in order to receive $22,000 worth of the decedent's separate property, she had to sacrifice $26,000 worth of property that she owned in her own right. The question is whether --
Potter Stewart: That is -- that is half of the community property?
Wayne G. Barnett: Well, she kept --
Potter Stewart: 26 --
Wayne G. Barnett: -- she -- under the will, she kept at 30 of the property--
Potter Stewart: Yes.
Wayne G. Barnett: -- which is $85,000. Otherwise, she would have $111,000.
Potter Stewart: Right.
Wayne G. Barnett: -- the difference between (Voice Overlap)
Potter Stewart: -- there's been a third and a half of the community property
Wayne G. Barnett: Which is $26,000.
Arthur J. Goldberg: Well, what happened to the debts?
Wayne G. Barnett: The debts really don't enter in to this part of the case. That's really the second question and I will develop that separately. So, the question is whether the gift to the spouse of $22,000 worth of separate property only on condition that she give $26,000 worth of her property to the trust for the children qualifies for the marital deduction. The Court of Appeals held that it did over vigorous dissent by Judge Wisdom and I think on reflection, it's evident that has very drastic implications because what it means really is that a gift to anyone including remote decedents can be made to qualify to the marital deduction by the simple device of its first exchanging properties with the surviving wife -- surviving spouse. All its necessary is to precede that its positive provisions of the will with a provision giving the property to the wife on condition that she convey property of equal value in accordance with the remaining terms of the will.
William O. Douglas: But the purpose of the election I suppose is to give her a choice of one situation as more advantageous than the other.
Wayne G. Barnett: Well, the election really amounts nothing more than offer made in the will, an offer that I will trade you $122,000 worth of separate my property --
William O. Douglas: (Voice Overlap) position that all elections, widow's elections are --
Wayne G. Barnett: No, not an election, not an election that is an election between two alternative ways of receiving property by descent i.e. between dower and a statutory right, knew of dower. This isn't that kind of election between two alternative kinds of inheritance. She owe -- under Texas law she independently owned one half of the community property, so she is conveying her owned property in exchange for his transfer to her under his will of a share of his separate property.
William O. Douglas: And that's not permissible?
Wayne G. Barnett: It's permissible to do but the consequence cannot be that the estate is entitled to marital deduction. I hope to prove by giving the wife less than she must give to receive it because she has to give up $26,000 to receive the $22,000. Now, I think that would be clear enough even if the statute were silent on the question. In fact, I've --
Speaker: (Inaudible)
Wayne G. Barnett: The limitation on the marital deduction is 50% on just the gross estate.
William O. Douglas: Of the gross?
Wayne G. Barnett: But the full bequest would part of their argument, that limitation is not applicable here. So, anything which qualifies as a deductible bequest to the widow would be fully deducted. We don't reach the limitation in this case.
Arthur J. Goldberg: What if they were even trade?
Wayne G. Barnett: They were even trade. They would amount in our view simply to a -- an exchange of properties not a gift of anything to the wife and it's only for gifts to the wife that you get a deduction.
Speaker: (Inaudible)?
Wayne G. Barnett: A testamentary gift. I'd like to turn to the statute because I think quite surprisingly the statute addresses itself to the very question.
Arthur J. Goldberg: (Inaudible)
Wayne G. Barnett: That is correct.
Arthur J. Goldberg: (Inaudible)
Wayne G. Barnett: That is correct. As a matter of fact in these circumstances, the widow since she gave up more than she got, she would be liable for gift tax on the excess that she conveyed.
William J. Brennan, Jr.: Mr. Barnett, can either of these problems arise from the acceptance of the community property aspect?
Wayne G. Barnett: Oh yes, yes. This question is not at all dependent from a community property aspect. The -- exactly identical --
William J. Brennan, Jr.: Which one, do you mean the marital deduction?
Wayne G. Barnett: -- the question -- it's not a marital deduction question.
William J. Brennan, Jr.: Yes, but the other question which is the --
Wayne G. Barnett: Is I think peculiar to community property.
William J. Brennan, Jr.: Peculiar?
Wayne G. Barnett: I think it is. Well, it depends on what implications you read in to the Court of Appeals' opinion. If you read it in a broadest way, you might find that applicable in common law analogies, but I don't think it really meant to hold anything that goes beyond in community property. Was I answering the question? I'm sorry. Let me go on to the --
William J. Brennan, Jr.: When, I interrupted you, I think you said you're going to turn to statute.
Wayne G. Barnett: The statute is set forth in our brief to page 26, Section 812 (e) (1) of the 1939 Code. Sub-section -- sub-paragraph (A) grants a deduction from gross estate, the so-called marital deduction for an amount equal to the value of any interest in property which passes or has passed from the descendent to a surviving spouse. Sub-paragraph (E) provides that in valuing the interest which passes to the surviving spouse for that purpose, where such interest or property isn't encumbered in any manner or where the surviving spouse incurs any obligation imposed by the descendent with respect to the passing of such interest, such encumbrance or obligation shall be taken into account in the same manner as if the amount of a gift to such spouse would be determined. Now, it seems to me that cannot be denied that the -- a requirement that the widow in order to receive the bequest convey property of her own to a third party is an obligation imposed by the descendent with respect to the passing of the interest. Now, the petitioners -- the respondents do challenge that, but I -- I don't see any basis for reading such a limitation into this language. Specific -- particularly is that true because all this provision does is to incorporate the general principles for determining the value of a gift to any particular donee and there's no reason why the corporation would incorporate only a part of those principles. This is simply a general reference to the general principle for determining the value of a gift. I'm indebted in fact to respondents referring in their brief at page 19, a part of the committee report that we did not set out which says as much. It says, "Describes the purpose of this provision as providing for the application in determining the value of any interest in property passing to the surviving spouse of rules which are generally applicable in determining the net value of any gift or bequest. " This is simply an incorporation of the rules otherwise generally applicable. Now, where those rules, the context in which we have to look for those rules is in the context where the identity of the donee is important because the statute asked not simply how much -- how you will determine the total amount of a gift made by the grantor? Here, since the descendent has died, he certainly has given to somebody everything he owned. What it asked is how you determine the amount of the gift to such spouse, to that particular donee and it's there I think that the Court of Appeals went astray and ignored that trade. Now, the context in which the identity of the donee is important, are many. For income tax purposes, the charitable contribution deduction depends upon whether the gift is to a charity. For gift tax purposes, the identity of the donee controls not only the charitable contribution deduction and the marital deduction but also whether -- the extent to which a -- the $3000 annual exclusion is available which is limited to $3000 of gifts to anyone donee whether the gift splitting privilege is available, whether the donee is or who is secondarily liable for the gift tax because the donee is liable for the gift tax if it isn't paid by the donor. Now -- so in all of those contexts, we do have a problem on identifying who the donee of what part of the gift is and that is the context that the estate tax statute refers to and I assert that in every such context, a gift, a transfer from A to B on condition that B make a transfer to C is a gift by A to C and not a gift to B. B is simply an intermediary who makes an exchange of properties. Now, I -- several examples I think will make that very clear. If I --if I give $10,000 to charity, one condition that the charity delivers a hundred shares of stock worth a $100 of shared to my son, no one would suggest that I am entitled to a charitable contribution deduction. On the other hand, if I give $10,000 to a stockbroker on condition that he convey the shares of stock to a charity, I would be entitled to the charitable contribution deduction. Likewise, if I asked the stockbroker to deliver the stock to my son, I think the stockbroker would be surprised to learn that he was a donee who is secondary liable to the gift tax. He might be even more pleasantly surprised when it dawns on him that since it was gift, he wouldn't have to report it for income tax purposes. Again, if I'd already given $3000 to my son so I couldn't take another annual exclusion for gift to him, I don't suppose I could claim one by showing that I never made a gift to the stockbroker. So, every --
William O. Douglas: (Voice Overlap) the different -- that will be much narrower, you know technical question is whether or not that's the meaning of the statute, the wording of encumbrance's obligation means encumbrance on the part of either obligation than (Voice Overlap) --
Wayne G. Barnett: No obligation imposed by the descendent with respect to the passing of interest. I have said and I think it is evident that --
William O. Douglas: This can be --
Wayne G. Barnett: -- a requirement --
William O. Douglas: -- it could be granted anywhere I suppose -- isn't that nub of it whether it's encumbrance on the property (Voice Overlap) --
Wayne G. Barnett: And not -- not that we --
William O. Douglas: Or whether (Voice Overlap) --
Wayne G. Barnett: -- it's an obligation imposed with respect to the passing of property.
William O. Douglas: Yes.
Wayne G. Barnett: And by my first answer literally, this is an obligation imposed, i.e., a requirement that in order to receive it, you must do something is an obligation imposed with respect to a passing of an interest. And secondly, that the community reports made clear that all this is, is a general reference to the general rules to determine the amount of a gift to a particular person. That's the only reason for this provision being there which confirms my reading of obligation is not meaning in its specific kind of obligation. The -- now, I think --
William O. Douglas: If -- if you're right on that of course, then you get clear understanding.
Wayne G. Barnett: Yes, well, I think it's perfectly clear than any other context there's no gift from A to B but B is required to make a transfer to C as a condition of receiving the gift except to the extent that the transfer to B exceeds the transfer that he is require to make to C and I say that that provision of estate tax provision -- of the estate tax on a section specifically incorporates those general principles and that's why it is there.
Arthur J. Goldberg: (Inaudible)
Wayne G. Barnett: That is correct, that is correct. Anything that -- that his will gives certain excess of what she is required to give the children would qualify for marital deduction. Since in this case, she had to give up more than she got to marital deduction and I -- that really is our case on the marital deduction question. I think it is as simple as that. The second question -- let me add the regulations are very specific on this question. They clearly -- they have example which is in this very case that submitted by respondent, submitted by the Court of Appeals respondent from (Inaudible) only by holding that regulation is invalid. The second question is whether the estate is entitled to a deduction for the share of the community debts that would otherwise be chargeable to the wife's half of the community property. Now, I say there's a similar question involving the administration expenses, but since the debts are much more important in amount and we -- both parties agreed to be controlled by the same principles, I would make the oral argument in terms of the debts but not specifically touch under administration expenses. The community estate, which in Texas law, it has an independent existence from the husband and wife individually. The community estate had asset of $258,000 as I have said. It also had debts of $32,000 which consisted primarily of income taxes owing on community income. Now, only one-half of the community assets were includable in the decedent's estate admittedly and our argument is that only one-half of the community debts were deductable from it. Now the decedent's will, however written, contained a provision directing his executors to pay all of the community debts, not merely one half, out of his half of the community property because of that provision, the estate claims that it is entitled to deduction for all of the community debts. That is both which half allocable to his half and half allocable to her half and the Court of Appeals had held the claim again, Judge Wilson dissenting. Now, I would like to start the statute on this provision is at page 25 of our brief and it provides that there shall be deducted from the gross estate such amounts for claims against the estate as are allowable under the laws of the jurisdiction administering the estate -- the estate, and it's page 25 and that is controlling provision here, that's clause 3 is the one directly relevant. I'd like to (Inaudible) There's no disagreement at all, between the parties or with the courts below, that in the absence of the will provision, all that the estate could've been required to pay in order that it could've deducted would have been one half of the community debts. Under Texas law, the community debts or the primary obligation of the community and upon this dissolution, they're chargeable one-half against each share. The husband is the manager of the community is personally liable for community debts but the wife is not. But, as between him and the community, his liability is only secondary and if he pays the debts on his personal separate property, he's entitled to reimbursement from the community. Therefore, it is established from the Texas law then of the death of a husband, the probate court which typically administers both the entire community estate and his separate estate, the probate court may charge against the decedent's estate only one-half of the community debt and must charge the other half against the wife share of the community property. That's in the absence of the will. I want to emphasize, there's no disagreement about that. It's common ground that -- but for the will provision, the wife share evidence would not be claims against the estate which were deductible. It is only the effect of the will provision is an issue. And the question is, whether that direction in the will, the direction of will for the payment of the wife's share of the debts converts her share of the debts -- the share of the debts would otherwise be chargeable against her half of the property into claims against the estate and we say --
Arthur J. Goldberg: The Texas law, the Texas law (Inaudible)
Wayne G. Barnett: Under Texas law, legacies, they are also enforceable. Any provision of the will which is a valid provision of the will is enforceable and it is quite --
Byron R. White: (Inaudible)
Wayne G. Barnett: Precisely.
Byron R. White: -- required the marital deduction?
Wayne G. Barnett: Well, it would -- it would qualify generally for the marital deduction. In this case, it wouldn't qualify the marital deduction for the reason I've already discussed because she had to give up more than she got anyway.
Byron R. White: Yes but that's -- I don't see why that reaches these --
Wayne G. Barnett: Well --
Byron R. White: -- these debts, the --
Wayne G. Barnett: There's a collateral aspect of this which I'd hope not to get in to at oral argument, still within our brief a long footnote here, on page 17 of our brief, note 17. Actually, you see the provision directing payment of all of the debts out of his half of the community property was also conditioned upon her election to take under the will. So she had to give up, the figures I've been using $26,000 and $22,000 would both be increased by the $16,000 worth of debts and it would amount really -- his assumption of her debts really would increase her interest in the community property, then she has to give up that much more in order to get his -- a share of his separate property. So, that would again work out. I don't want to try to persuade you to the figure is here, would again work out, she giving up more than she got.
Arthur J. Goldberg: (Inaudible)
Wayne G. Barnett: Yes, that's on our first ground so we don't really have that problem here. Well, I agree but generally, a provision in a decedent's will pay to his wife's debts would qualify for marital deduction. Now, our argument on this question is again a very simple one. In our view, the very essence of the claim and the only reason why it's allowed as a deduction is that it is enforceable against the estate regardless of the testator's wishes and that therefore reduces the net value of the property over which she has testamentary power. And something that it is payable by the executors only because the decedent exercised his testamentary power to direct the payment is not a claim against his estate. It is, as Judge Wisdom described it, merely straight pecuniary legacy. There's no difference, we say, between a $1000 legacy to a beneficiary and the direction to the executors to pay a $1000 debt that would otherwise be the primary obligation of the beneficiary. In short, it's our position is that since without the will, he is staying within required to pay only one-half of the debts, only one-half of the debts were claimed against his estate enforceable against the estate and only one-half of the debts were deductible from the estate and for that reason, both in this issue and on the first, the judgment should be reversed.
Arthur J. Goldberg: (Inaudible)
Wayne G. Barnett: Yes, I think that's common ground. I don't think (Inaudible)
Earl Warren: Mr. Sutton.
W. M. Sutton: Mr. Chief Justice and members of the Court, I think it is a misnomer to characterize the will here as a gift of property upon a condition that Mrs. Stapf permits her property to pass through the trustees. Actually, we have two, two entirely separate and different events or occurrences. One is a gift from Mr. Stapf or not a gift, a bequest to her in the will of a portion of his property. She is put to the election to take under the will or to take against it. She exercised that election at a later time not of course at the time that the debt but was exercised at a later time. When she did that, she unquestionably made a gift of a portion of her property to the trustees for the benefit of her children or their children. Now, --
Potter Stewart: Mr. Sutton, she would've had that election whether or not the will had discussed her election which is a matter of state law and then --
W. M. Sutton: No.
Potter Stewart: -- she has the statutory rights?
W. M. Sutton: Under the state law, the husband or the wife, as far as that's concerned, can dispose of only his or her one-half of the community property by will. The other half of the community property is vested absolutely in the surviving spouse, the absolute title. So, in a normal situation, a husband or wife will dispose of only their one-half of the property by will.
Potter Stewart: Right.
W. M. Sutton: But it is a recognized principle that by the marital deduction, a husband or wife, either as far as that goes, can dispose of both halves of the community with the consent of the surviving spouse. The surviving spouse is then put to an election whether to take under the will or to take against the will.
Potter Stewart: Well, if she takes against the will if I understand you correctly --
W. M. Sutton: If she takes --
Potter Stewart: -- all she gets is her half of this community property --
W. M. Sutton: Correct, sir. She would have a --
Potter Stewart: Which she -- which she would have whether or not there was a will --
W. M. Sutton: That is right.
Potter Stewart: -- which is always her.
W. M. Sutton: That is her, that's fully vested interest.
Potter Stewart: Right.
W. M. Sutton: So, now when she elected under -- to take under the will, she made a gift of her property or of her fully vested portion of the community property to trustees for the benefit of their children. There is no question about what that is a gift and that there's gift tax consequences attached to it, and Mrs. Stapf has never questioned or denied that. Now, further, the point of Texas law or community property law, in instances where a widow elects to take under the will and a portion of the community property passes to her, in this instance, a one-third of the gross estate passed to her. Now, that was the property as far as community property was concerned, didn't pass to her under the will but was satisfied out of her one-half of the community property. If I make myself clear, she had a one-half interest in the community property initially. Under the will, she was given one-third interest in the gross estate which would include a one-third interest in the community property. Now, under Texas law, under decisions that are cited in the brief and there is no argument with the Government counsel about the Texas law upon that point. The one-third part of the community property that she finally ended up with didn't pass to her under Mr. Stapf's will but was satisfied out of her one-half and so a consequence, she gave a difference.
Earl Warren: We'll recess now Mr. Sutton.